OPINION — AG — **** STATE EMPLOYEE GROUP HEALTH AND LIFE INSURANCE — ELIGIBILITY OF STATE HIGHWAY COMMISSIONER **** PUBLIC EMPLOYEES RETIREMENT SYSTEM. WHETHER A MEMBER OF THE OKLAHOMA STATE HIGHWAY COMMISSION MEETS ALL OF THE ELIGIBILITY REQUIREMENTS OF AN "EMPLOYEE" SO AS TO ENABLE HIM TO PARTICIPATE IN THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE PLANS, IS A QUESTION OF FACT TO BE DETERMINED BY THE BOARD BY MEANS OF A HEARING CONDUCTED UNDER THE AUTHORITY OF 74 O.S. 1970 Supp., 1306 [74-1306] CITE: 69 O.S. 1970 Supp., 302 [69-302], 74 O.S. 1970 Supp., 1302 [74-1302] (ODIE NANCE)